DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/569,567 filed on 09/12/2019. Amendment filed on 01/19/2022 has been acknowledged. Claims 1-10, and 12-20 are currently pending and have been considered below. Claim 1, 8, and 16 are independent claim. Claim 11 has been cancelled.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Regarding claim 8, the claim term “a first gear to a second gear” in line 8 should read “the first gear to the second gear”.  
Regarding claim 16, the claim term “a second shaft” in line 6 should read “the second shaft”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the claim 2, the term “the adjusting of the speed” in line 4 renders the claim indefinite because it is unclear which speed has been adjusted. For the examination purpose, examiner has interpreted as the adjusting of the speed of the motor . Clarification is required.
Regarding the claim 4, Claim 4 recites the limitation “the first gear and the second gear" in line 2.  There is insufficient antecedent basis for this limitation since claims 1-3 do not include a first gear or a second gear. Moreover, it is unclear how a synchronizer is coupled to the shift fork and the first gear and the second gear to connect the first shaft and the second shaft? Does it mean it a synchronizer is coupled to the shift fork and the first gear and the second gear to connect the first shaft and the second shaft, respectively. Clarification is required.
Regarding the claim 6, Claim 6 recites the limitation “the first gear and the second gear" in line 2.  There is insufficient antecedent basis for this limitation since claim 1 does not include a first gear or a second gear. Clarification is required.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. ( US 20150057866 A1)(hereinafter “Tseng”) in view of Zettel et al. (US 20090118074 A1)(hereinafter “Zettel”).
Regarding claim 1, Tseng teaches a method for operating a driveline (fig.1), comprising: while an axle (16) is rotating a gear (has no character numeral) of an axle gearbox (13) that does not include a friction clutch (see para 8) and a shift fork (has no character numeral, shifting fork of 132), an electric machine (e.g. 11, 12), a first shaft (see the annotated fig. A) and a second shaft (see the annotated fig. A).
adjusting a position of a shift fork into the desired gear. (see para 101 and 107)
However, Tseng fails to disclose adjusting a speed of an electric machine such that a speed of a first shaft multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft;  reducing an amount of electric power supplied to the electric machine in response to the speed of the first shaft multiplied by the ratio of the gear between the first shaft and 
Zettel discloses a method for operating a driveline (fig. 1) wherein adjusting a speed of an electric machine (e.g. MG-A/B) such that a speed of a first shaft (e.g. 12) multiplied by a gear ratio between the first shaft and a second shaft is a threshold speed (e.g. see step 120, fig. 3) amount greater than a speed of the second shaft (e.g. 64); (see abstract, para 33) and  reducing an amount of electric power supplied (para 37) to the electric machine in response to the speed of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being the threshold speed amount greater than the speed of the second shaft; (see para 39 and fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng by substituting the concept of adjusting the speed of motor and power supply as taught by Zettel so robust and efficient operation of eletro-mechanical transmission can be achieved. (see para 5 of Zettel)
As modified, the method would have adjusting a speed of an electric machine such that a speed of a first shaft multiplied by a ratio of a gear between the first shaft and a second shaft is a threshold speed amount greater than a speed of the second shaft;  reducing an amount of electric power supplied to the electric machine in response to the speed of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being the threshold speed amount greater than the speed of the second shaft.


    PNG
    media_image1.png
    626
    813
    media_image1.png
    Greyscale

                                 Fig. A: Annotated fig 1 of Tseng.
Regarding claim 2, Tseng/ Zettel teaches the method as modified according to the claim 1, Tseng  further teaches where reducing the amount of electric power supplied to the electric machine includes ceasing to supply electric power to the electric machine, 
where the second shaft is an output shaft of the axle gearbox and is driven by the axle during the adjusting of the speed, the reducing of electric power, and the adjusting of the shift fork (see para 39, 42, 61, 103, and 
where the first shaft supports a gear engagement collar. (see the annotated fig. A)
Zettel  further teaches where the electric machine drives the first shaft to the speed that when multiplied by the gear ratio is greater than the speed of the second shaft. (see the rejection of claim 1)
Regarding claim 3, Tseng/ Zettel teaches the method of claim 2, Tseng further teaches where adjusting the position of the shift fork in response to reducing electric power supplied to the electric machine includes adjusting the position of the shift fork in response to ceasing to supply electric power to the electric machine. (see para 108 of Tseng)
Regarding claim 4, Tseng/ Zettel teaches the method of claim 3, Tseng further teaches where a synchronizer (see the annotated fig. A) is coupled to the shift fork and the first gear (has no character reference, left side gear of collar)  and the second gear (has no character reference, right side gear of collar)  to connect the first shaft and the second shaft.
Regarding claim 5, Tseng/ Zettel teaches the method as modified according to claim 1, Tseng further teaches further comprising increasing torque of the electric machine in response to the shift fork reaching an end of travel position. (see para 107 and 108)
Regarding claim 6, Tseng/ Zettel teaches the method as modified according to the claim 1, Tseng further teaches where the axle gearbox is coupled to a differential of the axle , the first gear (has no character reference, left side gear of collar) and the second gear (has no character reference, right side gear of collar) are located on the first shaft and are engaged with respective gears on the second shaft, and the shift fork connects the first gear or the second gear with the first shaft. (see para 101 and 107 of Tseng)
Regarding claim 7, Tseng/ Zettel teaches the method as modified according to the claim 1, where the electric machine is coupled to the axle gearbox.
Claims 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eduardo et al. (WO 2020193697 A1)(hereinafter “Eduardo”)( machine translation relied upon) in view of  in view of Minami (US 20140046559 A1) (hereinafter “Minami”) and further in view of Li et al. (WO 2013058238 A1)(hereinafter “Li”)( machine translation relied upon). Since Li reference has been relied upon to obtain the speed and torque control mode, claims 12-15 are combined together for more clarification.
Regarding claim 8, Eduardo teaches a vehicle system (fig.1), comprising: 
an axle gearbox (1) not including friction clutches or gear synchronizers (see abstract) and
 including a shift fork (shift fork of actuator 20), a first shaft (2), a first gear (21), a second gear (22), and a second shaft (has no character numeral); 
an electric machine (e.g. 15) coupled to the axle gearbox; 
a differential gear set coupled to the axle gearbox; and 
a controller (10, fig. 3) including executable instructions stored in non-transitory memory (see last para, page 2) to operate the electric machine in response to a request to shift the axel gearbox from a first gear to a second gear. 
Eduardo fails to disclose adjust a position of the shift fork in response to a speed slope of the first shaft multiplied by a gear ratio being substantially equal to a speed slope of the second shaft and operating the electric machine in a speed control mode and torque control mode.
Minami discloses a method for operating a driveline wherein adjusting a position of a shift fork in response to an average speed slope of the first shaft multiplied by gear ratio Minami)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eduardo by adjusting a position of shift fork as taught by Minami in order to improve slipping of driving wheel and vibration during shifting and to enhance the comfort of riding. 
Li discloses a method for operating a driveline (fig. 2) wherein the motor can be controlled in a speed control mode (see abstract, fig. 8) in order to reduce the shift shock and enhance the reliability of shifting. (see para 9 of page 6 of Li). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eduardo by adding speed/ torque control mode as taught by Li so that the reliability of shift fork will be enhanced by reducing the shifting shock. 
As modified, the device would have speed control mode of the electric machine.

    PNG
    media_image2.png
    776
    544
    media_image2.png
    Greyscale

Fig. B: Annotated fig. 1 of Eduardo
Regarding claim 12, Li/Minami discloses a method for operating a driveline (fig. 2) wherein additional instructions to continue operating the electric machine in the speed control mode while adjusting the position of the shift fork. (see para 1-6 of page 7, fig. 8 of Li) and  wherein the speed control mode comprises using the electric machine to drive the first shaft at the speed slope multiplied by the ratio of the first gear to match the speed slope of the second shaft being driven by wheels of the vehicle (see para 92-105, fig. 5/6 of Minami).
Regarding claim 13, Li discloses a method for operating a driveline (fig. 2) wherein additional instructions to exit the electric machine from the speed control mode in response to the shift fork being in a desired position. (see para 6 of page 7, fig. 8, of Li)
Regarding claim 14, Li discloses a method for operating a driveline (fig. 2) wherein additional instructions to operate the electric machine in a torque control mode in response to the shift fork being in the desired position. (see para 5-7 of page 5, para 1-6, page 7, fig. 8, 11 of Li)
Regarding claim 15, Li discloses a method for operating a driveline (fig. 2) wherein
additional instructions to deliver a driver demand torque via the electric machine while operating the electric machine in the torque control mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eduardo by adding speed/ torque control mode as taught by Li so that the reliability of shift fork will be enhanced by reducing the shifting shock. 
As modified, the device would have speed/ torque control mode of the electric machine.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eduardo et al. (WO 2020193697 A1) (hereinafter “Eduardo”) in view of  Minami (US 20140046559 A1)(hereinafter “Minami”) and Li et al. (WO 2013058238 A1)(hereinafter “Li”) as set forth in the rejection of claim 8 and further in view of Zettel et al. (US 20090118074 A1)(hereinafter “Zettel”). Since Zettel reference has been relied upon to obtain the threshold speed, claims 9-10 are combined together for more clarification.
Regarding claim 9, Eduardo/ Minami/Li teaches the system of claim 8, Eduardo further teaches wherein a first gear and a second gear are positioned on the first shaft and engaged with respective gears on the second shaft, (see the annotated fig. B in the rejection of claim 8).
However, Eduardo/ Minami/Li  fails to disclose the speed control mode comprises the electric machine driving a speed of the first shaft at a threshold speed amount greater than a speed of the second shaft being driven by wheels of the vehicle, the threshold speed being the speed of the first shaft multiplied by a ratio of the pair of gears to be engaged.
Zettel discloses a method for operating a driveline (fig. 1) wherein adjusting a speed of an electric machine (e.g. MG-A/B) such that a speed of a first shaft (e.g. 12) multiplied by a ratio of a gear between the first shaft and a second shaft is a threshold speed (120, fig. 3) amount greater than a speed of the second shaft (e.g. 64); (see abstract, para 33)
Regarding claim 10, Eduardo/ Minami/Li/ Zettel teaches the system as modified according to claim 9, Eduardo further teaches wherein adjusting the position of the shift fork couples the second shaft to the first shaft and the adjusting of the position of the shift fork is in response to the threshold speed being reached.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eduardo the threshold speed greater than the speed of output shaft as taught by Zettel so that the inputs can be compared to threshold input speeds and change in input speed can be compared to threshold changes in input speed in order to obtain robust and efficient operation of eletro-mechanical transmission. (see para 5 of Zettel)
.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 20150057866 A1) (hereinafter “Tseng”) in view of Zettel et al. (US 20090118074 A1) (hereinafter “Zettel”) and further in view of Minami (US 20140046559 A1) (hereinafter “Minami”).
Regarding claim 16, Tseng teaches a method for operating a driveline, comprising: while an axle is rotating a second shaft of an axle gearbox that does not include a friction clutch, 
the first shaft and the second shaft included in the axle gearbox and the pair of gears being one of two pairs connecting the first shaft to the second shaft and adjusting a position of a shift fork to engage one of the two pairs of gears to connect the first shaft and the second shaft. (see the annotated fig. A of claim 1 above)
However, Tseng fails to disclose adjusting a speed of an electric machine to drive a speed of a first shaft to a threshold speed amount greater than a speed of the second shaft, the threshold speed being the speed of the first shaft multiplied by a gear ratio of a pair of gears to be engaged,  and in response to the first shaft reaching the threshold speed, the adjusting in 
 Zettel discloses a method for operating a driveline (fig. 1) wherein adjusting a speed of an electric machine (e.g. MG-A/B) such that a speed of a first shaft (e.g. 12) multiplied by a ratio of a gear between the first shaft and a second shaft is a threshold speed (120, fig. 3) amount greater than a speed of the second shaft (e.g. 64); (see abstract, para 33)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng the threshold speed greater than the speed of output shaft as taught by Zettel so that the inputs can be compared to threshold input speeds and change in input speed can be compared to threshold changes in input speed in order to obtain robust and efficient operation of electro-mechanical transmission. (see para 5 of Zettel)
Minami discloses a method for operating a driveline wherein adjusting a position of a shift fork in response to an average speed slope of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being substantially equal (see fig. 6 rotation speed vs time at t5) to an average speed slope of the second shaft (see para 92-105, fig. 5/6) so that the slip of a driving wheel at the time of gear changing of the vehicle can be suppressed and also the generation of vibration during the shifting can be suppressed and the comfort of the riding can be enhanced. (see para 8 of Minami)
Tseng by adjusting the positon of shift fork as taught by Minami in order to improve slipping of driving wheel and vibration. 
As modified, the method would have adjusting a speed of an electric machine to drive a speed of a first shaft to a threshold speed amount greater than a speed of the second shaft, the threshold speed being the speed of the first shaft multiplied by a gear ratio of a pair of gears to be engaged, the pair of gears being one of two pairs connecting the first shaft to the second shaft, and in response to the first shaft reaching the threshold speed, adjusting a position of a shift fork to engage one of the two pairs of gears to connect the first shaft and the second shaft, the adjusting in response to an average speed slope of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being substantially equal to an average speed slope of the second shaft. 
Regarding claim 20, Tseng/ Zettel/ Minami teaches the method as modified according to claim 16, Tseng further teaches where the axle gearbox is coupled to a differential.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al.( US 20150057866 A1)(hereinafter “Tseng”) in view of Zettel et al. (US 20090118074 A1)(hereinafter “Zettel”) and  Minami (US 20140046559 A1) (hereinafter “Minami”) as set forth in the rejection of claim 16 and further in view of Li et al. (WO 2013058238 A1)(hereinafter “Li”)( machine translation relied upon)
Regarding claim 17 -18, Tseng/ Zettel/ Minami teaches the method as modified according to the  claim 16, where the second shaft is an output shaft of the axle gearbox, where 
However, Tseng/ Zettel/ Minami fails to disclose operating the electric machine in a speed control mode while adjusting the speed of the electric machine and exiting the speed control mode and entering the electric machine into a torque control mode in response to the shifting fork being at a desired position.
Li discloses a method for operating a driveline (fig. 2) wherein the motor can be controlled in a speed control mode (see abstract, fig. 8) and exiting the speed control mode and entering the electric machine into a torque control mode in response to the shifting fork being at a desired position.  (see para 6 of page 7, fig. 8, of Li)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng/ Zettel/ Minami by adding speed/ torque control mode as taught by Li so that the reliability of shift fork will be enhanced by reducing the shifting shock. (see para 9 of page 6)
As modified, the device would have speed/torque control mode of the electric machine.
Regarding claim 19, Tseng/ Zettel/ Minami teaches the method as modified according to claim 18, Tseng further teaches further comprising continuing to move the shift fork to an end of travel position.

Remarks and Response
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive per the reasons set forth below. The specification objections and claims rejection under 112(b) have been withdrawn since the claims have been amended.

Response to Arguments
Regarding claim 1, applicant argues “Applicant traverses the rejection of claim 1. 
The Office argues on page 4 of the Office action that Tseng discloses "adjusting a position of a shift fork into the desired gear;" however, the Office does not provide evidence of disclosure or reasons for obviousness of adjusting a position of a shift fork "in response to reducing electric power supplied to the electric machine," as recited in claim 1. 
 The Office does not provide evidence that Zettel cures this deficiency of Tseng. Therefore, evidence has not been presented to show disclosure or obviousness of recited elements of claim 1. 
The Office acknowledges on page 4 of the Office action: 
However, Tseng fails to disclose adjusting a speed of an electric machine such that a speed of a first shaft multi plied by a ratio of a gear between the first shaft and a 
second shaft is a threshold speed amount greater than a speed of the secondshaft; 
reducing an amount of electric power supplied to the electric machine in response to 
the speed of the first shaft multiplied by the ratio of the gear between the first shaft and 
the second shaft being the threshold speed amount greater than the speed of the 
second shaft. 
Paragraph [0037] of Zettel does not describe any relation between a torque reduction and a speed of a first shaft reaching a threshold. Therefore, Zettel does not disclose reducing electric power in response to a speed of a first shaft reaching a threshold as recited in claim 1. 
The recited elements of claim 1 regarding "in response to" recite causality of performance that enable prevention of damage to the gearbox. Atpage 14, lines 9-16 of Applicant's specification, Applicant describes benefits of synchronizing the speed of the axles and reducing the electric machine torque before shifting gears in a system without a clutch as follows: 
[...]The torque of the electric machine is ramped to the driver 
demand torque. By removing electric power from the electric machine just before the shift forks are moved, the electric machine does not work against 
 the axle load transferred through the synchronizers so that load on the 
synchronizers may be reduced, thereby increasing synchronizer life. 
In this way, it may be possible to shift an axle gearbox that does not 
include friction clutches. The electric machine may be controlled in a speed control mode to reduce the speed difference between the axle gearbox 
shafts. The shift forks may be moved without fighting the electric machine 

In contrast, the Office does not provide evidence for disclosure of "reducing an 
amount of electric power supplied to the electric machine in response to the speed of the first shaft [...] being the threshold speed amount greater than the speed of the second shaft [or] adjusting a position of a shift fork in response to reducing electric power supplied to the electric machine." 
Evidence has not been presented to demonstrate disclosure or obviousness of recited elements of claim 1. Furthermore, a combination of the cited references, which Applicant does not acquiesce is proper, would not disclose or render obvious recited elements of claim 1. Therefore, Applicant respectfully requests withdrawal of the rejection of claim 1 and all claims depending therefrom.” This is not persuasive. Paragraph 33 of Zettel discloses threshold speed of engine which is nothing but the speed of the first shaft. For example, Zettel discloses the threshold speed of the engine is 7000 rpm and if the input speeds exceed the corresponding threshold speed, an intervention is requested and a specific intervention strategy is selected (e.g. step 160-198 of fig. 3 and abstract of Zettel) . Paragraph 5 of Zettel clearly discloses input torque of the internal combusion engine and the electric machine are reduced when any one of the input speeds and changes in input speed exceeds the corresponding threshold and combining Tseng and Zettel will provide a robust and efficient operation of eletro-mechanical transmission. As such the examiner respectfully disagrees.
Regarding claim 8, applicant argues “Applicant traverses the rejection of claim 8. 

Eduardo fails to disclose adjust a position of the shift fork in response to a speed slope 
of the first shaft multiplied by a ratio of the gear being substantialIy equal to a speed slope of 
the second shaft and operating the electncmachine in a speed control mode and torque 
control mode.  
The Office then argues that it would be obvious to incorporate the method of shifting of Minami into Quintero Manrigeuz, citing paragraphs [0092]-[0105] and FIGS. 5 and 6 of Minami. 
Minami is entirely directed to using friction clutches to shift. The method of shifting of Minami uses a friction clutch to synchronize speeds throughout the process, as shown in FIG. 5 of Minami, reproduced below, and described throughout paragraphs [0092]-[0105]. eference directed to synchronizing speeds using friction clutches with a configuration that the Office argues does not have a clutch, such as Quintero Manrigeuz. One of ordinary skill in the art would not find a clutch in the configuration of Quintero Manrigeuz to use to synchronize speeds as taught by Minami. 
Furthermore, even if the references were combined, a clutch would have to be incorporated into the combination to use the shifting methods and synchronization of speeds of Minami. A combination of the references including a clutch would contradict the recited elements of claim 8. 
This is not persuasive. Minami  ref has been used to reject the claim limitations “ speed slope” of the shaft not the shift fork. As such the examiner respectfully disagrees.
 
Regarding claim 9, applicant argues “Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quintero Manrigeuz in view of Minami and Li as set forth in the rejection of claim 8, and further in view of Zettel. 
Applicant submits that the combination of references is improper as shown above in the rejection of claim 8. Zettel does not cure this deficiency. Therefore, Applicant requests withdrawal of the rejection of claim 9.” This is not persuasive. Combination of these four references is proper as it will provide robust and efficient operation of the transmission. As such the examiner respectfully disagrees.

Regarding claim 16-20, applicant argues “A combination of the cited references would not disclose, suggest, or render obvious recited elements of claim 16. Claim 16 has been amended to recite: 
A method for operating a driveline, comprising: 
while an axle is rotating a second shaft of an axle gearbox that does 
not include a friction clutch, 
adjusting a speed of an electric machine to drive a speed of a first shaft to a threshold speed amount greater than a speed of a second shaft, the threshold speed being the speed of 
second shaft included in the axle gearbox; and 
in response to the first shaft reaching the threshold speed, adjusting a position of a shift fork to engage one of the two pairs of gears to connect the first shaft and the second shaft, the adjusting in response to an average speed slope of the first shaft multiplied by the ratio of the gear between the first shaft and the second shaft being substantially equal to an 
average speed slope of the second shaft. 
The Office argues in the rejection of claim 1 that Zettel discloses controlling a speed of a first shaft and a second shaft, citing paragraph [0033] and step 120 of Zettel. However, paragraph [0033] and step 120 of Zettel only disclose controlling the speed of two different electric machines 56 and 72. Zettel does not disclose synchronizing the speed of two shafts. Furthermore, Zettel does not disclose synchronizing a speed of a first shaft multiplied by a gear ratio with a second shaft. 
Tseng likewise discloses two electric motors and does not disclose regulating speed of two shafts. The Office acknowledges that Tseng does not disclose the recited elements related to speed control. 
 Therefore, even a combination of Tseng and Zettel does not disclose or render obvious "adjusting a speed of an electric machine to drive a speed of a first shaft to a threshold speed amount greater than a speed of a second shaft, the threshold speed being the speed of the first shaft multiplied by a gear ratio of a pair of gears to be engaged," as recited in claim 16. 

The Office acknowledges that Tseng does not disclose synchronizing shaft speeds and, therefore, Tseng cannot disclose or render obvious shifting based on synchronized shaft speeds. 
Therefore, even a combination of Tseng and Zettel does not disclose or render obvious recited in claim 16. 
Furthermore, claim 16 recites driving the speed of the first shaft multiplied by a gear ratio to a "threshold speed amount greater than a speed of a second shaft," where the second shaft is being rotated by the axle. In contrast, Tseng discloses a two motor system where one motor supplies power during shifting, as explicitly described in paragraph [0100] of Tseng as follows: [01]…..
As such, a combination of the cited references, which Applicant does not acquiesce is proper, would not disclose or render obvious recited elements of claim 16. Therefore, Applicant respectfully requests withdrawal of the rejection of claim 16 and all claims depending therefrom.” This is not persuasive. Paragraph 33 of Zettel discloses threshold speed of engine which is nothing but the speed of the first shaft. No claim is directed to synchronization of two shafts rather it is directed to the speed of the first shaft is greater than the speed of the second shaft. Paragraph 102 of Tseng discloses controlling of the rotating speeds of the input shaft and output shaft before the shifting process. As such the examiner respectfully disagrees.
Regarding claim 17-19, applicant argues “ Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Zettel and Minami as set forth in the rejection of claim 16, and further in view of Li. 
Claims 17-19 depend from claim 16. Li does not cure the deficiencies of the remaining cited references to disclose or render obvious recited elements of claim 16. 
As such, a combination of the cited references, which Applicant does not acquiesce is proper, would still not disclose or render obvious recited elements of claim 16. Therefore, Applicant respectfully requests withdrawal of the rejection of claims 17-19.” This is not persuasive. Combination of these four references is proper as it will provide robust and efficient operation of the transmission. As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F. P/Examiner, Art Unit 3655


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655